
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

SUPPLY AGREEMENT

        This SUPPLY AGREEMENT (this "Supply Agreement") is made and effective as
of April 30, 2008 (the "Effective Date"), by and between Sepracor Inc., a
Delaware corporation having its principal place of business at 84 Waterford
Drive, Marlborough, MA 10752 ("Sepracor"), and Breath Limited, a United Kingdom
corporation having its registered address at 930 High Road, London, N12 9RT,
United Kingdom ("Breath Limited") (each a "Party" and collectively, the
"Parties").

        WHEREAS, Sepracor develops, manufactures, markets, sells, and
distributes pharmaceutical products, including levalbuterol hydrochloride
solution products for inhalation covered by approved United States Food and Drug
Administration ("FDA") New Drug Application No. 02-0837 (and any supplements or
amendments thereto) (the "Sepracor NDA" or "NDA");

        WHEREAS, Breath Limited develops, manufactures, markets, sells and
distributes pharmaceutical products and has filed Abbreviated New Drug
Application No. 77-756 (the "ANDA") with the FDA seeking approval to market
generic versions of certain levalbuterol hydrochloride inhalation solution
products;

        WHEREAS, Sepracor and Breath Limited are parties to patent infringement
litigation captioned, Sepracor Inc. v. Breath Limited, Civil Action No. 06-10043
filed on January 13, 2006, pending in the United States District Court for the
District of Massachusetts before the Honorable Douglas P. Woodlock (the
"Litigation");

        WHEREAS, Sepracor and Breath Limited are, simultaneously with the
execution of this Supply Agreement, entering a Settlement and License Agreement
(the "Settlement and License Agreement"), pursuant to which the Parties have
agreed to settle and dismiss the Litigation and pursuant to which Breath
receives a license under the Sepracor patents involved in the Litigation;

        WHEREAS, to enable Breath Limited to enter the market with Products (as
hereinafter defined) promptly on the effective date of the license granted under
the Settlement Agreement, Breath Limited wishes to enter into an agreement for
the supply of Products to Breath Limited by Sepracor; and

        WHEREAS, Sepracor wishes to enter into such an agreement with Breath
Limited.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth herein and in the Settlement and License Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

ARTICLE 1
DEFINITIONS

        Section 1.1    Certain Defined Terms.    The following terms, when used
with initial capital letters shall have the meanings set forth below:

        "Affiliate" means any entity controlling, controlled by or under common
control with a Party, but only as long as such control continues, where
"Control" means: (i) the ownership of at least fifty percent (50%) of the equity
or beneficial interest of such entity, or the right to vote for or appoint a
majority of the board of directors or other governing body of such entity; or
(ii) the power to directly or indirectly direct or cause the direction of the
management and policies of such entity by any means whatsoever.

        "Applicable Accounting Standards" means the generally accepted
accounting standards applicable to each Party. As of the Effective Date, the
Applicable Accounting Standards of Sepracor means

--------------------------------------------------------------------------------



U.S. GAAP, and the Applicable Accounting Standards of Breath means International
Financial Reporting Standards.

        "Breath" means Breath Limited and its Affiliates, including but not
limited to, Cobalt Laboratories Inc.

        "Calendar Quarter" means those three (3) month periods beginning on
January 1, April 1, July 1, and October 1.

        "cGMPs" means Current Good Manufacturing Practices as defined in 21 CFR
§ 210 et seq., as amended from time to time.

        "FFDCA" means the Federal Food, Drug and Cosmetic Act, as amended, 21
U.S.C. §301 et seq., and any related federal and/or state law or regulation
pertaining to the safety, effectiveness, adulteration, misbranding, mishandling,
packaging, labeling or storage of pharmaceutical ingredients, finished
pharmaceutical products, and/or medical devices that may be applicable to the
Products during the term of this Supply Agreement.

        "Fully Loaded Manufacturing Cost" means, with respect to each Product, a
Party's internal and external costs, determined in accordance with such Party's
Applicable Accounting Standards, as consistently applied by such Party in
accordance with its past practice and in the ordinary course of its business for
products other than Products and all taxes related thereto, incurred in
manufacturing, acquiring raw materials, including active pharmaceutical
ingredient ("API"), excipients and other materials consumed in the manufacture
of Products, packaging, insuring, transporting and/or storing such Product
(including product testing activities relating to quality assurance, quality
control and regulatory compliance), and reasonably allocated administrative and
overhead expenses associated with the Products, in each case to the extent
related and allocable to the Product.

        "Gross Profit" means Net Sales less Fully Loaded Manufacturing Cost.

        "Initial Term" means the 180-day period commencing on the License
Effective Date (as defined in the Settlement and License Agreement).

        "License Effective Date" has the meaning set forth in the Settlement and
License Agreement.

        "Losses" means all pending and potential claims, demands, all manner of
actions, causes of action, suits, debts, liabilities, losses, damages,
attorneys' fees, costs, expenses, judgments, settlements, interest, punitive
damages and other damages or costs of whatever nature, whether known or unknown,
pending or future, certain or contingent.

        "Net Sales" means gross sales of Products in the Territory less the
following deductions:

        (a)   sales and excise taxes, duties, and any other governmental charges
imposed upon the production, importation, use or sale of Products, if and to the
extent included on the invoice that Breath provides to its customers;

        (b)   trade, quantity, cash and other discounts allowed on Products to
wholesalers or other Third Parties to whom the Products are sold and shipped
directly, if and to the extent included on the invoice that Breath provides to
its customers;

        (c)   provisions for actual or expected allowances or credits to
customers on account of rejection or return of Products or on account of price
reductions for a Products;

        (d)   rebates, charge-backs and other price reduction programs for
Products granted to managed care entities and pharmaceutical benefit management
service entities (if Breath chooses to contract one or more of the Products
together with another Breath product with composite rebates or chargebacks, then
rebates and or chargebacks for the affected Product will be recalculated based
on the then-average rebate or chargeback of the Product to the applicable

2

--------------------------------------------------------------------------------






customer category as if such Product is contracted independently of any other
Breath product); and

        (e)   actual write-offs of uncollectible customer accounts for
previously recorded sales.

in each case determined and applied consistently in accordance with Breath's
commercial and accounting policies and practices consistently applied in a
manner consistent with Applicable Accounting Standards.

        "Person" means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, governmental authority, or other entity
or organization.

        "Proceeding" means any administrative, judicial or legislative action,
audit, litigation, investigation, suit or other proceeding in any tribunal.

        "Products" means levalbuterol hydrochloride inhalation solution products
covered by Sepracor's NDA in strengths of 1.25 mg/ 3 ml, 0.63 mg/ 3 ml, and 0.31
mg/ 3 ml and packaged and labeled in accordance with this Supply Agreement.

        "Specifications" means all Product, regulatory, manufacturing, quality
control, and quality assurance procedures, processes, practices, standards,
instructions and specifications comprising Sepracor's approval applicable to the
manufacture and packaging of Product as set forth in the NDA, and such other FDA
and/or other regulatory requirements as may be applicable.

        "Subsequent Term" means the term commencing on the expiration of the
Initial Term and continuing until expiration or termination of this Supply
Agreement.

        "Territory" means the United States of America and its territories and
possessions, including the Commonwealth of Puerto Rico and the District of
Columbia.

        "Third Party" means any Person other than Sepracor and Breath.

        "Transfer Price" means [**] percent ([**]%) of Sepracor's Fully Loaded
Manufacturing Cost of Products.

ARTICLE 2
SCOPE OF SUPPLY AGREEMENT

        Section 2.1    Supply of Product During the Initial Term.    Subject to
the terms and conditions of this Supply Agreement, during the Initial Term of
this Supply Agreement, Breath shall purchase from Sepracor Products as Breath
may require to market, sell, promote and/or distribute the Products in the
Territory. During such Initial Term, Sepracor shall sell to Breath its
requirements of such Products on an exclusive basis. This provision shall not
preclude Breath from manufacturing and selling Licensed Products (as defined in
the Settlement and License Agreement) during the Initial Term in accordance with
the terms of the Settlement and License Agreement.

        Section 2.2    Supply of Product During the Subsequent Term.    Subject
to the terms and conditions of this Supply Agreement, during the Subsequent Term
of this Supply Agreement, Breath may purchase Products from Sepracor, and
Sepracor shall sell such Products to Breath on a non-exclusive basis.

        Section 2.3    Sales Limited to Territory.    Breath acknowledges and
agrees that the Products are only approved by the FDA for sale in the Territory
pursuant to the Sepracor NDA, and that Breath shall not market, sell, promote
and/or distribute Products outside the Territory, or knowingly market, sell,
promote and/or distribute Products to any Third Party in the Territory for sale
or use outside the Territory.

        Section 2.4 Breath's Re-Sale of Products.    Breath will have the right
in its sole discretion to establish the price at which the Products will be sold
to Third Parties.

3

--------------------------------------------------------------------------------



ARTICLE 3
FORECASTS AND SUPPLY

        Section 3.1    General Limitations on Supply.    Breath acknowledges
that (i) Sepracor shall utilize the services of a contract manufacturer for the
manufacture of Products (the "Contract Manufacturer"), (ii) significant lead
times may be required to procure any molds or other equipment necessary to
manufacture Products on behalf of Sepracor consistent with this Supply
Agreement, (iii) significant lead times may be required to manufacture an
Inventory of Products consistent with Breath's requirements, and (iv) the
Products have shelf life limitations that may hinder Breath's ability to
maintain a desired Inventory of Products while enabling Breath to commence
distribution of Products on the commencement on the License Effective Date.

        Section 3.2    Lead Time Standards.    As soon as possible following the
Effective Date, the Parties shall cooperate to develop lead time requirements
(the "Lead Time Requirements") for the ordering of Products hereunder, which
lead time standards shall take into account the factors listed in Section 3.1.
Breath acknowledges that Sepracor shall be under no obligation to supply
Products hereunder on any terms that are not consistent with the terms of the
Contract Manufacturer's ability to supply such Products. Sepracor acknowledges
that the Lead Time Requirements shall be on a [**] of terms available from such
Contract Manufacturer, and Sepracor shall [**]. If, notwithstanding the
reasonable good faith efforts of the Parties to develop Lead Time Requirements,
there are [**], the Parties shall [**].

        Section 3.3    Equipment Manufacture.    In the event it is necessary to
procure molds or other equipment necessary to manufacture Products, the
procurement of such molds and other equipment shall be at the sole cost of
Breath on a pass-through cost basis. If such additional equipment requires
validation under Sepracor's NDA, Sepracor will fully cooperate and provide
commercially reasonable support and access to appropriate data to achieve such
validation on an expeditious basis and incorporate it within the NDA, provided
that Breath shall be solely responsible for all costs and expenses in connection
with such validation.

        Section 3.4    Change of Contract Manufacturer.    Should Sepracor
decide to change manufacturers, it shall notify Breath in writing at least [**]
before doing so.

        Section 3.5    Forecasts.    At least [**] prior to the commencement of
the Initial Term, Breath shall prepare and deliver to Sepracor a non-binding
forecast of its requirements for Products during the Initial Term; provided,
however, that in the event the Initial Term commences on an accelerated date as
determined in accordance with the Settlement and License Agreement, Breath shall
provide Sepracor with its forecast for Products during the Initial Term as soon
as reasonably practical to permit Sepracor to supply Products prior to such
accelerated date. On the first day of each Calendar Quarter thereafter, Breath
shall provide Sepracor with rolling quarterly forecasts, each forecast covering
a [**] period. The forecast for the first quarter covered by the forecast may
not increase or decrease by more than [**] percent ([**]%) from the most recent
previous forecast for that quarter.

        Section 3.6    Purchase Orders.    All purchase orders for Products
under this Supply Agreement shall be consistent with the principles discussed in
Section 3.2, including Lead Time Requirements and any requirements of the
Contract Manufacturer notified to Breath from time-to-time. All purchase orders
shall be subject to written acceptance by Sepracor, such acceptance [**],
including a purchase order [**], including [**] of the Contract Manufacturer,
and the [**] by Breath. Breath shall address and deliver all purchase orders as
directed by Sepracor. A properly communicated purchase order shall be deemed
accepted if Breath does not receive written notice of its rejection from
Sepracor within [**] of its receipt. In no event shall Sepracor have an
obligation to meet any order that is not consistent with the foregoing, provided
that, Sepracor shall use reasonable efforts to meet such inconsistent order
terms to the extent the Contract Manufacturer is able to accommodate the same.

4

--------------------------------------------------------------------------------



        Section 3.7    Purchase of Product for Initial Term.    At any time
during the Term of this Supply Agreement, Breath may provide Sepracor with firm
purchase orders for each of the Products. With respect to all accepted purchase
orders, Sepracor shall have the applicable Products available for shipment to
Breath or Breath's designee(s) on or before the delivery date set forth in the
applicable purchase order, provided that applicable purchase order is consistent
with the Lead Time Requirements. It is understood and agreed that Breath may not
commence sales, offers for sale, shipment and distribution of Products to Third
Parties prior to the License Effective Date.

        Section 3.8    Inventory.    In the event Breath [**] an inventory of
Products, [**], Breath shall have [**] Supply Agreement, provided that the [**].
Breath shall have [**] that are [**] Breath hereunder.

        Section 3.9    Manufacture of Products.    As soon as possible following
the Effective Date, the Parties shall cooperate to develop packaging and
labeling requirements (the "Packaging Requirements") for the Products, which
Packaging Requirements shall: (i) include artwork to be provided by Breath, such
artwork and related packing not to be confusingly similar to any artwork or
trade dress of Sepracor, and (ii) meet any labeling requirements for the
Products consistent with FDA requirement and requirements of applicable law.
Sepracor shall use commercially reasonable efforts to ensure that the Contract
Manufacturer manufactures, packages, labels, stores, and ships the Products in
accordance with (i) the Packaging Requirements, the cost of such packaging to be
included in the Fully Loaded Manufacturing Cost of the Products, (ii) cGMPs, and
(iii) the Specifications set forth in the NDA. Sepracor shall promptly and fully
advise Breath of any new instructions or Specifications required by the FDA or
the FFDCA.

        Section 3.10    Inspection.    Breath quality personnel, upon reasonable
prior notice to Sepracor, shall be permitted to observe during regular business
hours and for reasonable durations the manufacture of Products being
manufactured, provided that (i) unless Breath is aware of a specific quality
issue, such observation shall occur no more than once per Calendar Quarter, and
(ii) such observation shall be subject to any reasonable requirements of the
Contract Manufacturer.

        Section 3.11    Cooperation by the Parties in the Event of Demand
Fluctuations.    In the event of a sudden and unexpected material increase or
decrease in the demand for the Products in the marketplace, Sepracor shall use
reasonable efforts to accommodate such material increase or decrease to the
extent the Contract Manufacturer is able to accommodate the same.

ARTICLE 4
PAYMENTS AND REPORTS

        Section 4.1    Price and Payment.    Breath shall remit payment for
shipments of Product shipped by Sepracor to Breath or Breath's designee(s) in
U.S. dollars within thirty (30) days of receipt of Sepracor's invoice. Each
invoice shall set forth the quantity of Products shipped, the Transfer Price for
such Products and the total amount due.

        Section 4.2    Additional Payments.    Within sixty (60) days following
the close of each Calendar Quarter during the Initial Term and the Subsequent
Term, Breath shall submit to Sepracor a report of its Net Sales of Products to
Third Parties, its Gross Profit and the Additional Payment due Sepracor based on
Gross Profit during such Calendar Quarter. The "Additional Payment" shall be
(i) [**] percent ([**]%) of Breath's Gross Profit on sales during that portion
of the Initial Term or Subsequent Term that Breath is the only Person selling
levalbuterol hydrochloride inhalation solution products in the Territory as
generic equivalents of Sepracor's Xopenex® brand levalbuterol hydrochloride
inhalation solution products, or (ii) [**] percent ([**]%) of Breath's Gross
Profit on sales during that portion of the Initial Term or Subsequent Term that
Breath is not the only Person selling levalbuterol hydrochloride inhalation
solution products in the Territory as generic equivalents of Sepracor's Xopenex®
brand levalbuterol hydrochloride inhalation solution products.

5

--------------------------------------------------------------------------------



        Section 4.3    Shipment and Risk of Loss.    Sepracor shall provide all
Products Ex Works at Sepracor's Contract Manufacturer. Breath shall have the
sole responsibility to arrange shipments of Products to Breath's distribution
center or such other location in the Territory that Breath desires. Title and
risk of loss or damage to the Products shall remain with Sepracor until Products
are tendered to Breath's designated carrier at the Contract Manufacturer's
facilities.

        Section 4.4    Audit.    Each Party shall keep complete and accurate
records of information required for the determination of Fully Loaded
Manufacturing Cost, Transfer Price and Gross Profit, as applicable to such
Party, and shall retain such records for a period of at least [**] from the date
of the information reported therein. Each Party shall have the right, through an
independent certified public accountant reasonably acceptable to the other
Party, upon execution of a confidentiality agreement, to examine such records
during regular business hours, in a manner that does not unreasonably interfere
with ongoing operations, upon reasonable written notice for so long as any
payments are due hereunder and for [**] thereafter, provided, however, that such
examination shall not take place more often than [**]per year. Any adjustments
required as a result of overpayments or underpayments identified through a
Party's exercise of audit rights shall be made by subtracting or adding, as
appropriate, amounts from or to the next payment in accordance with this ARTICLE
4 or, if no further payments are due, by payment to the Party owed such
adjustment within [**] after identification of such adjustment. The Party
requesting the audit shall bear the full cost and expense of the audit unless
such audit correctly discloses that the discrepancy for the year differs by more
than [**] percent ([**]%) from the amount the accountant determines is correct,
in such case the audited Party shall pay the reasonable fees and expenses
charged by the accountant. In addition, the audited Party shall pay interest
from the original date due until payment on any amount found owing to the other
Party at a rate equal to the average one-year London Inter-Bank Offering Rate
for the United States dollar as reported from time to time in the Wall Street
Journal (or, if such rate is not regularly published, as published in such
source as the Parties agree) and calculated from the date due until the payment
date. In the event that a Party disputes an invoice or other payment obligation
under this Supply Agreement, such Party shall timely pay the amount of the
invoice or other payment obligation that is not in dispute, and the Parties
shall resolve such dispute in accordance with Section 11.2 below.

ARTICLE 5
PRODUCTS TESTING/INSPECTION

        Section 5.1    Quality Assurance Testing and Certificates of
Analysis.    Sepracor or its designee shall perform the same quality testing
with respect to the Products sold hereunder as Sepracor performs with respect to
its own purchases of Products from the Contract Manufacturer. Sepracor shall
provide the results thereof to Breath in the form of a Certificate of Analysis
(a "COA"). Sepracor will also provide Breath with Material Safety Data Sheets
("MSDS") to the extent required for the Products, and updates of the same as
necessary.

        Section 5.2    Visits.    Breath Quality Control personnel, upon
reasonable prior notice to Sepracor, shall be permitted to visit during regular
business hours and for reasonable durations any facility used for the
manufacture, storage and distribution of the Products and will allow such
personnel to review and make copies of any relevant records in connection
therewith, provided that (i) unless Breath is aware of a specific quality
control issue, such visit shall occur no more than once per Calendar Quarter,
and (ii) such observation shall be subject to any reasonable requirements of the
Contract Manufacturer.

        Section 5.3    Inspection and Acceptance/Rejection of
Products.    Breath shall have a period of [**] from the later of (a) the date
of tender of the Products to Breath's designated carrier, or (b) the date of
Breath's receipt of the COA's applicable to such Products, to inspect any
shipment of Products to determine whether such shipment conforms to the
Specifications. Sepracor shall use commercially reasonable efforts to extend its
inspection time with its Contract Manufacturer and, if able to do so, Sepracor
will extend Breath's inspection timeframe set forth in the previous sentence
accordingly. If

6

--------------------------------------------------------------------------------




Breath determines that the Products do not conform to the Specifications, it
shall immediately notify Sepracor. Breath's failure to notify Sepracor within
the above-described period will be deemed, for purposes of this Supply
Agreement, as Breath's acceptance of such shipment and shall constitute a waiver
of any claims Breath may have against Sepracor with respect to such shipment
subject, however, to Breath's right to reject Products for latent defects
discovered by Breath or Breath's customer(s) after such stipulated period has
expired. If Sepracor agrees that the Products do not conform to the
Specifications, Breath shall return the non-conforming Products to Sepracor, at
a location designated by Sepracor and at Sepracor's expense. Sepracor shall use
commercially reasonable efforts to cause the Contract Manufacturer to replace
any non-conforming Products within the shortest possible time. In the event that
Sepracor does not agree with Breath's determination that the Products fail to
meet Specifications based on the same techniques and processes, and using the
same standards, used by Sepracor to tests its own products from the Contract
Manufacturer, the Parties shall, in good faith, attempt to resolve such dispute.
In the event the Parties cannot resolve said dispute among themselves they may
submit the matter to an independent Third Party testing laboratory agreeable to
both Parties for a binding opinion based on the same techniques and processes,
and using the same standards, used by Sepracor to tests its own products from
the Contract Manufacturer. The expenses of obtaining the opinion shall be
equally shared by Sepracor and Breath and shall be binding upon the Parties. In
no event shall Sepracor have any liability to Breath in the event Sepracor or,
in the case of a dispute, the Third Party testing laboratory determines the
Products meet Specifications based on the same techniques and processes, and
using the same standards, used by Sepracor to tests its own products from the
Contract Manufacturer. In the event it is agreed or determined by the Third
Party testing laboratory that the Products do not meet the Specifications,
Sepracor shall pass through to Breath any claims that it may have against Third
Parties with respect thereto, including, without limitation, warranties,
indemnities, tort claims, contract claims, implied contract claims, and
statutory commercial claims, that Sepracor may have against a Contract
Manufacturer or other Third Party supplier of raw materials, including API,
excipients and other materials used in the manufacture of Products. Sepracor
shall cooperate with Breath in obtaining the full benefit of such rights or
remedies, including being joined in any action against such Contract
Manufacturer or Third Party supplier.

ARTICLE 6
REGULATORY AND MEDICAL INQUIRY

        Section 6.1    Compliance with Regulatory Requirements.    Sepracor
shall remain responsible for maintaining and fulfilling all regulatory
requirements in the Territory with respect to the Products that are imposed by
law upon Sepracor as the manufacturer of the Products and the holder of the NDA
in connection therewith. Breath shall be responsible for obtaining, maintaining
and fulfilling all regulatory requirements in the Territory with respect to the
Products that are imposed by Law upon Breath in connection with Breath's
marketing, distribution and sale of the Products. Each Party will, on a timely
basis, provide the other Party with all information that such Party has that the
other Party does not have that is reasonably necessary and relevant to either
Party's obligations in fulfilling such requirements. The Parties shall cooperate
in the reporting of adverse drug experience information and other post-marketing
reports as are required to be filed with the FDA. Breath shall submit to
Sepracor all complaints, adverse drug experience reports and other medical
inquiries associated with the Products within [**] of Breath's receipt of such
reports. Sepracor will be responsible for fulfilling any regulatory requirements
with respect to such events, including but not limited to the filing of all
applicable Form FDs, and will make any necessary contact with the FDA regarding
the subject matter of same. The parties will cooperate in good faith to develop
a procedure by handling adverse drug experience reports.

        Section 6.2    Product Recalls.    In the event Sepracor or Breath shall
be required or requested by any governmental authority (or shall voluntarily
decide) to recall any Products, because such Products may violate any laws or
regulations or for any other reason, the Parties shall cooperate fully with one

7

--------------------------------------------------------------------------------




another in connection with any recall. If a recall is due to Sepracor's gross
negligence, willful misconduct or material breach of this Supply Agreement,
Sepracor shall reimburse Breath for the Transfer Price and any Additional
Payment paid by Breath for such recalled Products, all of the reasonable costs
and expenses actually incurred by Breath in connection with the recall
including, but not limited to, costs of retrieving Products already delivered to
customers, costs and expenses Breath is required to pay for notification,
shipping and handling charges, and such other costs as may be reasonably related
to the recall. If a recall is due to Breath's gross negligence, willful
misconduct or material breach of this Supply Agreement, Breath shall remain
responsible for the Transfer Price and any Additional Payments for such recalled
Products and Breath shall reimburse Sepracor for all the reasonable costs and
expenses described above actually incurred by Sepracor in connection with such
recall including administration of the recall and such other actual costs as may
be reasonably related to the recall. If a recall results from a cause other than
the negligence, willful misconduct or material breach of this Supply Agreement
of or by Sepracor or Breath, Breath shall remain responsible for the Transfer
Price of the recalled Product, but not for any Additional Payments associated
with the recalled Products, and each Party shall be responsible for its own
reasonable costs and expenses incurred in connection with such recall, including
administration of the recall and such other actual costs as may be related to
the recall. Prior to any reimbursements pursuant to this Section, the Party
claiming any reimbursement shall provide the other Party with reasonably
acceptable documentation of all reimbursable costs and expenses.

        Section 6.3    Limitation of Liability.    IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, PROVIDED, HOWEVER, IF SEPRACOR
FAILS TO EXERCISE COMMERCIALLY REASONABLE EFFORTS TO PROVIDE THE PRODUCT TO
BREATH AS REQUIRED UNDER THIS SUPPLY AGREEMENT, [**].

        Section 6.4    State and Local Requirements.    Breath shall be
responsible for filing and maintaining all documentation and other information
as required by each and every state and locality ("State") for the purpose of
listing the Products on each such State's formulary or other similar authority,
and for obtaining such other approvals as may be necessary to sell the Products
in the Territory. Sepracor shall provide Breath with such assistance as
reasonably necessary to obtain such listings. Breath will pay Medicaid and other
applicable rebates required by law or contract.

ARTICLE 7
TERM AND TERMINATION

        Section 7.1    Term.    This Supply Agreement shall become effective on
the Effective Date and shall continue for a period of three (3) years following
the License Effective Date.

        Section 7.2    Termination for Cause.    If either Party shall at any
time materially fail to abide by or fail to perform in accordance with any of
the material provisions of this Supply Agreement, the other Party shall have the
right to terminate this Supply Agreement upon at least [**] prior written notice
to the allegedly defaulting Party specifying the default complained of, setting
forth the underlying reasons for its belief a default has occurred and the
remedy sought. The Party allegedly in default may cure the asserted breach, in
which case this Supply Agreement shall remain in full force and effect. If the
allegedly defaulting Party disagrees that it is in breach, it may pursue
whatever remedies it may have in law or equity in accordance with the procedures
set forth below in Section 11.2.

8

--------------------------------------------------------------------------------



        Section 7.3    Bankruptcy.    If either Party (i) institutes or has
instituted against it any insolvency, receivership, bankruptcy or other
proceedings for the settlement of that Party's debts, and such proceedings are
not dismissed within ninety (90) days, (ii) makes an assignment for the benefit
of creditors, or (iii) dissolves or ceases to do business, the other Party may
terminate this Supply Agreement on written notice.

        Section 7.4    Applicable Law.    This Supply Agreement shall be subject
to immediate termination by either party in the event the manufacture,
distribution or sale of the Products would materially contravene any applicable
law or administrative order; provided however, no termination shall occur if the
manufacture, distribution or sale of the Products can be brought into compliance
with such law or order within a reasonable period of time following the notice
of non-compliance or violation.

        Section 7.5    Termination for Convenience.    Either Party may
terminate this Supply Agreement effective at any time following expiration of
the Initial Term on nine (9) months written notice to the other Party.

        Section 7.6    Effect of Termination.    Termination of this Supply
Agreement for any reason shall be without prejudice to:

        (a)   Sepracor's right to receive all payments due from Breath as of the
effective date of such termination, if any;

        (b)   Breath's right to sell such Products remaining in its inventory
and at Breath's option; and

        (c)   Any other legal, equitable, or administrative remedies as to which
either Party is or may become entitled.

ARTICLE 8
INDEMNIFICATION AND INSURANCE

        Section 8.1    Breath Indemnification.    Breath agrees to indemnify,
defend and hold Sepracor harmless from and against any Losses resulting from or
arising out of Breath's storage, handling, marketing, promotion, distribution,
and/or delivery of the Products; the performance or breach by Breath of its
representations, warranties or obligations under this Supply Agreement or the
negligence or willful misconduct of Breath, its employees or its agents, except
to the extent such Losses result from Sepracor's activities for which Breath is
indemnified hereunder.

        Section 8.2    Sepracor Indemnification.    Sepracor agrees to
indemnify, defend and hold Breath harmless from and against any Losses resulting
from or arising out of Third Party claims based on (i) a failure of the Products
to comply with the Specifications or Sepracor's failure to meet its supply
obligations (each, only to the extent Sepracor is indemnified by the Contract
Manufacturer), (ii) Sepracor's breach of its representations and warranties, or
(iii) the gross negligence or willful misconduct of Sepracor, its employees or
its agents. Sepracor shall not be responsible for any Losses that it incurs that
are attributable to alleged inherent characteristics of the Products that are
not attributable to defects in manufacture, packaging, storage or transport of
the Products or materials used to manufacture the products. In the event of
Losses attributable to defects in the manufacture, packaging, storage or
transport of the Products or materials used to manufacture the products ,
whether as a result of non-compliance of the Products with Specifications or
otherwise, Sepracor shall pass through to Breath any claims that it may have
against Third Parties with respect thereto, including, without limitation,
warranties, indemnities, tort claims, contract claims, implied contract claims,
and statutory commercial claims, that Sepracor may have against a Contract
Manufacturer or other Third Party supplier of raw materials, including API,
excipients and other materials used in the manufacture of Products. Sepracor
shall cooperate with Breath in obtaining the full benefit of such rights or
remedies, including being joined in any action against such Contract
Manufacturer or Third Party supplier.

9

--------------------------------------------------------------------------------



        Section 8.3    Indemnification Procedures.    The obligations to
indemnify, defend, and hold harmless set forth in Section 8.1 or Section 8.2
shall be contingent upon the Party seeking indemnification (the "Indemnitee"):
(i) notifying the indemnifying Party of a claim, demand or suit within [**] of
receipt thereof; provided, however, that the Indemnitee's failure or delay in
providing such notice shall not relieve the indemnifying Party of its
indemnification obligation except to the extent the indemnifying Party is
prejudiced thereby; (ii) allowing the indemnifying Party and/or its insurers the
right to assume direction and control of the defense of any such claim, demand
or suit; (iii) cooperating with the indemnifying Party and/or its insurers in
the defense of such claim, demand or suit at the indemnifying Party's expense;
and (iv) agreeing not to settle or compromise any claim, demand or suit without
prior written authorization of the indemnifying Party. The Indemnitee shall have
the right to participate in the defense of any such claim, demand or suit
referred to in this Section utilizing attorneys of its choice, at its own
expense, provided, however, that the indemnifying Party shall have full
authority and control to handle any such claim, demand or suit.

        Section 8.4    Insurance.    The parties will provide each other with
evidence of insurance reflecting the comprehensive general liability and
products liability programs each has in effect.

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

        Section 9.1    Mutual Representations.    Each Party hereby represents
and warrants to the other Party as follows:

        (a)   Due Authorization.    Such Party is a corporation duly
incorporated and in good standing as of the Effective Date, and the execution,
delivery and performance of this Supply Agreement by such Party have been duly
authorized by all necessary action on the part of such Party.

        (b)   Due Execution.    This Supply Agreement has been duly executed and
delivered by such Party and, with due authorization, execution and delivery by
the other Party, constitutes a legal, valid and binding obligation of such
Party, enforceable against such Party in accordance with its terms.

        (c)   No Conflict.    Such Party's execution, delivery and performance
of this Supply Agreement do not: (i) violate, conflict with or result in the
breach of any provision of the charter or by-laws (or similar organizational
documents) of the Party; (ii) conflict with or violate any law or governmental
order applicable to the Party or any of its assets, properties or businesses; or
(iii) conflict with, result in any breach of, constitute a default (or event
which with the giving of notice or lapse of time, or both, would become a
default) under, require any consent under, or give to others any rights of
termination, amendment, acceleration, suspension, revocation or cancellation of
any note, bond, mortgage or indenture, contract, Supply Agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
it is a party.

        (d)   Compliance with Laws and Regulatory Actions.    Each of the
Parties, in performing its obligations hereunder shall materially comply with
all applicable laws. In the event either Party receives notice of an inspection
or other notification by a governmental entity, including FDA, directly relating
to the Products, promotional materials or other matters within the scope of this
Supply Agreement, such Party shall notify the other Party as soon as
practicable, and provide to the other Party, within ten (ten) days, copies of
all relevant documents, including pertinent FDA forms, warning letters and other
correspondence and notifications, as such other Party may reasonably request.
The Parties agree to cooperate with each other during any inspection,
investigation or other inquiry by FDA or any other governmental entity,
including providing information and/or documentation, as requested by FDA or
other governmental entity in connection with Products.

10

--------------------------------------------------------------------------------



        Section 9.2    Representations and Warranties by Sepracor.    Sepracor
hereby represents and warrants to Breath as follows:

        (a)   Sepracor is not debarred and has not and will not use in any
capacity the services of any person debarred under subsection 306(a) or (b) of
the Generic Drug Enforcement Act of 1992, as amended. If at any time this
representation and warranty is no longer accurate, Sepracor shall immediately
notify Breath of such fact;

        (b)   Sepracor has and will maintain throughout the term of this Supply
Agreement all permits, licenses, registrations and other forms of governmental
authorization and approval as required by Law in order for Sepracor to execute
and deliver this Supply Agreement and to perform its obligations hereunder in
accordance with all applicable Laws;

        (c)   To the best of Sepracor's knowledge and belief, there are no
investigations, adverse Third Party allegations or actions, or claims against
Sepracor, including any pending or threatened action against Sepracor in any
court or by or before any governmental body or agency, with respect to the
Products, or its obligations set forth herein which may materially adversely
affect its ability to perform its obligations under this Supply Agreement.

        Section 9.3    Representations and Warranties by Breath.    Breath
hereby represents and warrants to Sepracor as follows:

        (a)   Breath is not debarred and has not and will not use in any
capacity the services of any person debarred under subsections 306(a) or (b) of
the Generic Drug Enforcement Act of 1992, as amended. If at any time this
representation and warranty is no longer accurate, Breath shall immediately
notify Sepracor of such fact; and

        (b)   Breath has and will maintain throughout the term of this Supply
Agreement all federal, state and local permits, licenses, registrations and
other forms of governmental authorization and approval as required by Law in
order for Breath to execute and deliver this Supply Agreement and to perform its
obligations hereunder. Breath will perform its obligations hereunder in
accordance with all applicable Laws.

ARTICLE 10
FORCE MAJEURE

        Section 10.1 If either Party is prevented from complying, either totally
or in part, with any of the terms or provisions set forth herein, by reason of
force majeure, including, by way of example and not of limitation, fire, flood,
explosion, storm, strike, lockout or other labor dispute, riot, war, rebellion,
act of terrorism, accidents, acts of God, acts of governmental agencies or
instrumentalities or any other cause or externally induced casualty beyond its
reasonable control, whether similar to the foregoing contingencies or not, said
Party shall provide written notice of same to the other Party. Said notice shall
be provided within thirty (30) working days of the occurrence of such event and
shall identify the requirements of this Supply Agreement or such of its
obligations as may be affected and to the extent so affected, said obligations
shall be suspended during the period of such disability. The Party prevented
from performing hereunder shall use commercially reasonable efforts to remove
such disability, and shall continue performance whenever such causes are
removed. The Party so affected shall give to the other Party a good faith
estimate of the continuing effect of the force majeure condition and the
duration of the affected Party's nonperformance.

ARTICLE 11
MISCELLANEOUS

        Section 11.1    Assignment.    Neither Party hereto may assign any of
its rights or obligations under this Supply Agreement, except to an Affiliate or
successor to all or substantially all of the business of

11

--------------------------------------------------------------------------------




the Party to which this Supply Agreement pertains, without the prior written
consent of the other Party. Either Party may assign this Supply Agreement in
connection with a merger, reorganization, change of control or sale of all or
substantially all of the applicable business of such Party, in each case, on
written notice to the other Party. Any purported assignment in violation of the
foregoing shall be null and void and of no force or effect. No assignment of
this Supply Agreement will relieve the assigning Party from any of its
obligations hereunder. In the event of a permitted assignment, this Supply
Agreement shall be binding upon and inure solely to the benefit of the Parties
and their respective successors and permitted assigns.

        Section 11.2    Dispute Resolution.    Any dispute, controversy or claim
arising out of or relating to this Supply Agreement (a "Dispute") shall be
attempted to be settled by the Parties, in good faith, by submitting each such
Dispute to the Chief Executive Officers of each Party by written notice from
either Party to the other Party specifying the terms of such Dispute in
reasonable detail. Within [**] of receipt of such notice, the Chief Executive
Officers of each Party, or a member of management designated by the respective
Chief Executive Officer, shall meet in person (at a mutually agreed upon time
and location) or by telephone for the purpose of resolving such Dispute. They
will discuss the problems and/or negotiate for a period of up to [**] in an
effort to resolve the Dispute or negotiate an acceptable interpretation or
revision of the applicable portion of this Supply Agreement mutually agreeable
to both Parties, without the necessity of formal procedures relating thereto. If
the problem is not resolved within the period set forth above, either Party
shall be free to pursue all available remedies, at law or in equity, consistent
with the terms of this Supply Agreement. Notwithstanding the foregoing, either
Party may apply to a court of competent jurisdiction for a temporary restraining
order, preliminary injunction of other equitable relief, where such relief is
necessary to protect its interests.

        Section 11.3    Governing Law and Venue.    This Supply Agreement shall
be governed by and construed in accordance with the laws of the State of
Massachusetts. The Parties hereby consent to the exclusive jurisdiction of the
federal courts located in Massachusetts, and expressly waive any objections or
defenses based on lack of personal jurisdiction or venue in connection with any
dispute arising out of or relating to this Supply Agreement.

        Section 11.4    Confidentiality.    Sepracor and Breath shall not use or
disclose to Third Parties any information received from the other Party or
otherwise developed or obtained (including prior to the date hereof or during
any period in which the Parties have audit rights pursuant to Section 4.4) by
either Party in the performance of activities under this Supply Agreement
without first obtaining the written consent of the disclosing Party, except as
may be otherwise provided in, or required in order for a Party to exercise its
rights or fulfill its obligations under, this Supply Agreement. This
confidentiality obligation shall not apply to information that (i) is or becomes
a matter of public knowledge (other than by breach of this Supply Agreement by
the receiving Party), (ii) is required by law, regulation or order of a court or
administrative agency of competent jurisdiction, to be disclosed, (iii) the
receiving Party can establish was already known to it or was in its possession
at the time of disclosure, (iv) the receiving Party can establish was
independently developed by Persons in its employ who had no contact with and
were not aware of the content of the confidential information, or (v) is
disclosed to the receiving Party by a Third Party having no obligation of
confidentiality to the disclosing Party with respect to such information. The
Parties shall take reasonable measures to assure that no unauthorized use or
disclosure is made by others to whom access to such information is granted.

        (a)   Publicity.    Except as consistent with a press release mutually
agreed by the Parties, or other publicly disclosed information concerning this
Supply Agreement, no public announcement or other disclosure to Third Parties
concerning the existence of or terms of this Supply Agreement shall be made,
either directly or indirectly, by either Party, without first obtaining the
written approval of the other Party and agreement upon the nature, text and
timing of such announcement or disclosure; provided, however, either Party shall
have the right to make any such public announcement or other disclosure required
by law after such Party has provided to the other Party

12

--------------------------------------------------------------------------------



a copy of such announcement or disclosure and an opportunity to comment thereon.
Each Party agrees that it shall cooperate fully with the other with respect to
all disclosures regarding this Supply Agreement to the Securities Exchange
Commission and any other governmental or regulatory agencies, including requests
for confidential treatment of proprietary information of either Party included
in any such disclosure. Neither Party shall be required to provide the other
Party with any advance notice of any public announcements or other disclosures
related to periodic, routine financial reporting unless such announcement or
other disclosure will include non-routine information relating to the Products
or this Supply Agreement.

        (b)   Government Proceedings.    Within ten (10) business days following
the Effective Date, and pursuant to current statutory law, the Parties shall
file or cause to be filed this Supply Agreement with the U.S. Federal Trade
Commission Bureau of Competition ("FTC") and the Assistant Attorney General for
the Antitrust Division of the U.S. Department of Justice ("DOJ") and shall
request that the FTC and DOJ treat this Supply Agreement as confidential to the
fullest extent permitted under the law.

        Section 11.5    Notices.    All notices required or permitted under this
Supply Agreement must be in writing and must be given by addressing the notice
to the address for the recipient set forth below or at such other address as the
recipient may specify in writing under this procedure. Notices will be deemed to
have been given (a) three (3) business days after deposit in the mail with
proper postage for first class registered or certified mail prepaid, return
receipt requested, or (b) one (1) business day after sending by nationally
recognized overnight delivery service.

If to Sepracor:
Sepracor Inc.
Attn: Adrian Adams
President and Chief Executive Officer
84 Waterford Drive
Marlborough, MA 01752
Phone: (508) 481-6700
Fax: (508) 357-7492   If to Breath:
Ian McAffer
Managing Director
Breath Limited
100 Paynesfield Road
Tatsfield
Westerham
Kent TN16 2BQ
United Kingdom
Phone: +44 1959 578
Fax: +44 1959 542 578
With a copy to:
 
With a copy to:
Andrew I. Koven
Executive Vice President, General Counsel
    and Corporate Secretary
Sepracor Inc.
84 Waterford Drive
Marlborough, MA 01752
Phone: (508) 357-7307
Fax: (508) 357-7511
 
Francis Mifsud
Arrow International Limited
HF62 Hal Far Industrial Estate
Birzebbugia
BBG06
Malta
Phone: +356 2165 2207
Fax: +356 2165 2210


        Section 11.6    Amendment.    This Supply Agreement may not be amended
or modified except by an instrument in writing signed by authorized
representatives of Sepracor and Breath.

        Section 11.7    No Waiver.    The failure of either Party to enforce at
any time for any period the provisions of or any rights deriving from this
Supply Agreement shall not be construed to be a waiver of such provisions or
rights or the right of such Party thereafter to enforce such provisions.

        Section 11.8    Severability.    If any term or other provision of this
Supply Agreement is invalid, illegal or incapable of being enforced by any law
or public policy, all other terms and provisions of this

13

--------------------------------------------------------------------------------




Supply Agreement shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any Party.

        Section 11.9    Headings.    The descriptive headings contained in this
Supply Agreement are for convenience of reference only and shall not affect in
any way the meaning or interpretation of the Supply Agreement.

        Section 11.10    Counterparts.    This Supply Agreement may be executed
in one or more counterparts, and by the respective Parties in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same Supply Agreement.

        Section 11.11    Entire Agreement.    This Supply Agreement and the
contemporaneously executed Settlement and License Agreement constitute the
entire agreement between the Parties with respect to the subject matter hereof,
and no oral or written statement that is not expressly set forth in this Supply
Agreement or the Settlement and License Agreement may be used to interpret or
vary the meaning of the terms and conditions hereof. This Supply Agreement and
the Settlement and License Agreement supersede any prior or contemporaneous
agreements and understandings, whether written or oral, between the Parties with
respect to the subject matter hereof.

        Section 11.12    Third Party Beneficiaries.    Except as expressly
provided herein, nothing in this Supply Agreement, either express or implied, is
intended to or shall confer upon any Third Party any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Supply
Agreement.

        [Remainder of Page Intentionally Left Blank; Signature Page Follows]

14

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Supply Agreement has been executed by the
Parties as of the date first written above.

SEPRACOR INC.   BREATH LIMITED
By:
 
/s/ Adrian Adams


--------------------------------------------------------------------------------


 
By:
 
/s/ Ian Gardner Cameron McAffer


--------------------------------------------------------------------------------


Name:
 
Adrian Adams


--------------------------------------------------------------------------------


 
Name:
 
Ian Gardner Cameron McAffer


--------------------------------------------------------------------------------


Title:
 
President and Chief Executive Officer


--------------------------------------------------------------------------------


 
Title:
 
Managing Director


--------------------------------------------------------------------------------

Signature Page to Supply Agreement

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

